TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00007-CR




Jackie Smith, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-2005-300093, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Jackie Smith seeks to appeal from judgments of conviction for aggravated sexual
assault and indecency with a child by exposure.  The trial court has certified that Smith waived the
right of appeal.  The appeal is dismissed.  See Tex. R. App. P. 25.2(d); Monreal v. State, 99 S.W.3d
615, 622 (Tex. Crim. App. 2003).
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   January 26, 2006
Do Not Publish